
	
		I
		One Hundred Tenth Congress of the United States
		  of America
		At the First
		  SessionBegun and held at the City of Washington on
		Thursday, the fourth day of January, two thousand and seven
		H. R. 2669
		
		AN ACT
		To provide for reconciliation pursuant to
		  section 601 of the concurrent resolution on the budget for fiscal year
		  2008.
	
	
		1.Short title;
			 references
			(a)Short
			 titleThis Act may be cited as the College Cost Reduction and Access
			 Act.
			(b)ReferencesExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
			(c)Effective
			 DateExcept as otherwise expressly provided, the amendments made
			 by this Act shall be effective on October 1, 2007.
			IGRANTS TO STUDENTS
			 IN ATTENDANCE AT INSTITUTIONS OF HIGHER EDUCATION
			101.Tuition
			 sensitivity
				(a)AmendmentSection
			 401(b) (20 U.S.C. 1070a(b)) is amended—
					(1)by striking
			 paragraph (3); and
					(2)by redesignating
			 paragraphs (4) through (9) as paragraphs (3) through (8), respectively.
					(b)Effective
			 dateThe amendments made by subsection (a) shall be effective
			 with respect to determinations of Federal Pell Grant amounts for award years
			 beginning on or after July 1, 2007.
				(c)Authorization
			 and appropriation of fundsThere is authorized to be
			 appropriated, and there is appropriated, out of any money in the Treasury not
			 otherwise appropriated, for the Department of Education to carry out the
			 amendment made by subsection (a), $11,000,000 for fiscal year 2008.
				102.Mandatory Pell Grant
			 Increases
				(a)Extension of
			 authoritySection 401(a) (20
			 U.S.C. 1070a(a)) is amended by striking fiscal year 2004 and
			 inserting fiscal year 2017.
				(b)Funding for
			 increasesSection 401(b) (20
			 U.S.C. 1070a(b)) is amended by adding at the end the following new
			 paragraph:
					
						(9)Additional
				funds
							(A)In
				generalThere are authorized to be appropriated, and there are
				appropriated, to carry out
				subparagraph (B) of this paragraph (in
				addition to any other amounts appropriated to carry out this section and out of
				any money in the Treasury not otherwise appropriated) the following
				amounts—
								(i)$2,030,000,000 for
				fiscal year 2008;
								(ii)$2,090,000,000
				for fiscal year 2009;
								(iii)$3,030,000,000
				for fiscal year 2010;
								(iv)$3,090,000,000
				for fiscal year 2011;
								(v)$5,050,000,000 for
				fiscal year 2012;
								(vi)$105,000,000 for
				fiscal year 2013;
								(vii)$4,305,000,000
				for fiscal year 2014;
								(viii)$4,400,000,000
				for fiscal year 2015;
								(ix)$4,600,000,000
				for fiscal year 2016; and
								(x)$4,900,000,000 for
				fiscal year 2017.
								(B)Increase in
				Federal Pell GrantsThe amounts made available pursuant to
				subparagraph (A) of this paragraph shall be
				used to increase the amount of the maximum Federal Pell Grant for which a
				student shall be eligible during an award year, as specified in the last
				enacted appropriation Act applicable to that award year, by—
								(i)$490 for each of
				the award years 2008–2009 and 2009–2010;
								(ii)$690 for each of the award years 2010–2011
				and 2011–2012; and
								(iii)$1,090 for award
				year 2012–2013.
								(C)EligibilityThe
				Secretary shall only award an increased amount of a Federal Pell Grant under
				this section for any award year pursuant to the provisions of this paragraph to
				students who qualify for a Federal Pell Grant award under the maximum grant
				award enacted in the annual appropriation Act for such award year without
				regard to the provisions of this paragraph.
							(D)Formula otherwise
				unaffectedExcept as provided in
				subparagraphs (B) and
				(C), nothing in this paragraph shall be
				construed to alter the requirements of this section, or authorize the
				imposition of additional requirements, for the determination and allocation of
				Federal Pell Grants under this section.
							(E)Ratable increases
				and decreasesThe amounts specified in
				subparagraph (B) shall be ratably increased
				or decreased to the extent that funds available under
				subparagraph (A) exceed or are less than
				(respectively) the amount required to provide the amounts specified in
				subparagraph (B).
							(F)Use of fiscal
				year funds for award yearsThe amounts made available by
				subparagraph (A) for any fiscal year shall
				be available and remain available for use under
				subparagraph (B) for the award year that
				begins in such fiscal
				year.
							.
				103.Upward
			 BoundSection 402C is further
			 amended by adding at the end the following new subsection:
				
					(f)Additional
				funds
						(1)Authorization
				and appropriationThere are
				authorized to be appropriated, and there are appropriated to the Secretary,
				from funds not otherwise appropriated, $57,000,000 for each of the fiscal years
				2008 through 2011 to carry out
				paragraph (2), except that any amounts that
				remain unexpended for such purpose for each of such fiscal years may be
				available for technical assistance and administration costs for the Upward
				Bound program. The authority to award grants under this subsection shall expire
				at the end of fiscal year 2011.
						(2)Use of
				fundsThe amounts made
				available by paragraph (1) shall be available to provide assistance to all
				Upward Bound projects that did not receive assistance in fiscal year 2007 and
				that have a grant score above 70. Such assistance shall be made available in
				the form of 4-year
				grants.
						.
			104.TEACH
			 GrantsPart A of title IV (20
			 U.S.C. 1070 et seq.) is amended by adding at the end the following new
			 subpart:
				
					9TEACH
				Grants
						420L.DefinitionsFor the purposes of this subpart:
							(1)Eligible
				institutionThe term eligible institution means an
				institution of higher education, as defined in section 102, that the Secretary
				determines—
								(A)provides high quality teacher preparation
				and professional development services, including extensive clinical experience
				as a part of pre-service preparation;
								(B)is financially
				sound;
								(C)provides
				pedagogical course work, or assistance in the provision of such coursework,
				including the monitoring of student performance, and formal instruction related
				to the theory and practices of teaching; and
								(D)provides
				supervision and support services to teachers, or assistance in the provision of
				such services, including mentoring focused on developing effective teaching
				skills and strategies.
								(2)Post-baccalaureateThe
				term post-baccalaureate means a program of instruction for
				individuals who have completed a baccalaureate degree, that does not lead to a
				graduate degree, and that consists of courses required by a State in order for
				a teacher candidate to receive a professional certification or licensing
				credential that is required for employment as a teacher in an elementary school
				or secondary school in that State, except that such term shall not include any
				program of instruction offered by an eligible institution that offers a
				baccalaureate degree in education.
							(3)Teacher
				candidateThe term
				teacher candidate means a student or teacher described in
				subparagraph (A) or (B) of section 420N(a)(2).
							420M.Program
				established
							(a)Program
				Authority
								(1)Payments
				requiredThe Secretary shall pay to each eligible institution
				such sums as may be necessary to pay to each teacher candidate who files an
				application and agreement in accordance with
				section 420N, and who qualifies under
				paragraph (2) of section 420N(a), a TEACH Grant in the amount of $4,000 for
				each academic year during which that teacher candidate is in attendance at the
				institution.
								(2)ReferencesGrants
				made under
				paragraph (1) shall be known as
				Teacher Education Assistance for College and Higher Education
				Grants or TEACH Grants.
								(b)Payment
				methodology
								(1)PrepaymentNot less than 85 percent of any funds
				provided to an eligible institution under
				subsection (a) shall be advanced to the
				eligible institution prior to the start of each payment period and shall be
				based upon an amount requested by the institution as needed to pay teacher
				candidates until such time as the Secretary determines and publishes in the
				Federal Register with an opportunity for comment, an alternative payment system
				that provides payments to institutions in an accurate and timely manner, except
				that this sentence shall not be construed to limit the authority of the
				Secretary to place an institution on a reimbursement system of payment.
								(2)Direct
				paymentNothing in this section shall be interpreted to prohibit
				the Secretary from paying directly to teacher candidates, in advance of the
				beginning of the academic term, an amount for which teacher candidates are
				eligible, in cases where the eligible institution elects not to participate in
				the disbursement system required by
				paragraph (1).
								(3)Distribution of
				grants to teacher candidatesPayments under this subpart shall be made,
				in accordance with regulations promulgated by the Secretary for such purpose,
				in such manner as will best accomplish the purposes of this subpart. Any
				disbursement allowed to be made by crediting the teacher candidate's account
				shall be limited to tuition and fees and, in the case of institutionally-owned
				housing, room and board. The teacher candidate may elect to have the
				institution provide other such goods and services by crediting the teacher
				candidate's account.
								(c)Reductions in
				amount
								(1)Part-time
				studentsIn any case where a teacher candidate attends an
				eligible institution on less than a full-time basis (including a teacher
				candidate who attends an eligible institution on less than a half-time basis)
				during any academic year, the amount of a grant under this subpart for which
				that teacher candidate is eligible shall be reduced in proportion to the degree
				to which that teacher candidate is not attending on a full-time basis, in
				accordance with a schedule of reductions established by the Secretary for the
				purposes of this subpart, computed in accordance with this subpart. Such
				schedule of reductions shall be established by regulation and published in the
				Federal Register in accordance with section 482 of this Act.
								(2)No exceeding
				costThe amount of a grant awarded under this subpart, in
				combination with Federal assistance and other student assistance, shall not
				exceed the cost of attendance (as defined in section 472) at the eligible
				institution at which that teacher candidate is in attendance. If, with respect
				to any teacher candidate for any academic year, it is determined that the
				amount of a TEACH Grant exceeds the cost of attendance for that year, the
				amount of the TEACH Grant shall be reduced until such grant does not exceed the
				cost of attendance at the eligible institution.
								(d)Period of
				eligibility for grants
								(1)Undergraduate
				and post-baccalaureate studentsThe period during which an undergraduate or
				post-baccalaureate student may receive grants under this subpart shall be the
				period required for the completion of the first undergraduate baccalaureate or
				post-baccalaureate course of study being pursued by the teacher candidate at
				the eligible institution at which the teacher candidate is in attendance,
				except that—
									(A)any period during
				which the teacher candidate is enrolled in a noncredit or remedial course of
				study as described in
				paragraph (3) shall not be counted for
				the purpose of this paragraph; and
									(B)the total amount that a teacher candidate
				may receive under this subpart for undergraduate or post-baccalaureate study
				shall not exceed $16,000.
									(2)Graduate
				studentsThe period during
				which a graduate student may receive grants under this subpart shall be the
				period required for the completion of a master’s degree course of study pursued
				by the teacher candidate at the eligible institution at which the teacher
				candidate is in attendance, except that the total amount that a teacher
				candidate may receive under this subpart for graduate study shall not exceed
				$8,000.
								(3)Remedial course;
				study abroadNothing in this
				section shall be construed to exclude from eligibility courses of study which
				are noncredit or remedial in nature (including courses in English language
				acquisition) which are determined by the eligible institution to be necessary
				to help the teacher candidate be prepared for the pursuit of a first
				undergraduate baccalaureate or post-baccalaureate degree or certificate or, in
				the case of courses in English language instruction, to be necessary to enable
				the teacher candidate to utilize already existing knowledge, training, or
				skills. Nothing in this section shall be construed to exclude from eligibility
				programs of study abroad that are approved for credit by the home institution
				at which the teacher candidate is enrolled.
								420N.Applications;
				eligibility
							(a)Applications;
				demonstration of eligibility
								(1)Filing
				requiredThe Secretary shall periodically set dates by which
				teacher candidates shall file applications for grants under this subpart. Each
				teacher candidate desiring a grant under this subpart for any year shall file
				an application containing such information and assurances as the Secretary may
				determine necessary to enable the Secretary to carry out the functions and
				responsibilities of this subpart.
								(2)Demonstration of
				TEACH Grant eligibilityEach application submitted under
				paragraph (1) shall contain such
				information as is necessary to demonstrate that—
									(A)if the applicant
				is an enrolled student—
										(i)the student is an
				eligible student for purposes of section 484;
										(ii)the
				student—
											(I)has a grade point
				average that is determined, under standards prescribed by the Secretary, to be
				comparable to a 3.25 average on a zero to 4.0 scale, except that, if the
				student is in the first year of a program of undergraduate education, such
				grade point average shall be determined on the basis of the student’s
				cumulative secondary school grade point average; or
											(II)displayed high academic aptitude by
				receiving a score above the 75th percentile on at least one of the batteries in
				an undergraduate, post-baccalaureate, or graduate school admissions test;
				and
											(iii)the student is
				completing coursework and other requirements necessary to begin a career in
				teaching, or plans to complete such coursework and requirements prior to
				graduating; or
										(B)if the applicant is a current or
				prospective teacher applying for a grant to obtain a graduate degree—
										(i)the applicant is a
				teacher or a retiree from another occupation with expertise in a field in which
				there is a shortage of teachers, such as mathematics, science, special
				education, English language acquisition, or another high-need subject;
				or
										(ii)the applicant is
				or was a teacher who is using high-quality alternative certification routes,
				such as Teach for America, to get certified.
										(b)Agreements to
				serveEach application under
				subsection (a) shall contain or be
				accompanied by an agreement by the applicant that—
								(1)the applicant will—
									(A)serve as a
				full-time teacher for a total of not less than 4 academic years within 8 years
				after completing the course of study for which the applicant received a TEACH
				Grant under this subpart;
									(B)teach in a school
				described in section 465(a)(2)(A);
									(C)teach in any of
				the following fields—
										(i)mathematics;
										(ii)science;
										(iii)a
				foreign language;
										(iv)bilingual
				education;
										(v)special
				education;
										(vi)as a reading
				specialist; or
										(vii)another field
				documented as high-need by the Federal Government, State government, or local
				educational agency, and approved by the Secretary;
										(D)submit evidence of
				such employment in the form of a certification by the chief administrative
				officer of the school upon completion of each year of such service; and
									(E)comply with the
				requirements for being a highly qualified teacher as defined in section 9101 of
				the Elementary and Secondary Education Act of 1965; and
									(2)in the event that the applicant is
				determined to have failed or refused to carry out such service obligation, the
				sum of the amounts of any TEACH Grants received by such applicant will be
				treated as a loan and collected from the applicant in accordance with
				subsection (c) and the regulations
				thereunder.
								(c)Repayment for
				failure to complete serviceIn the event that any recipient of a grant
				under this subpart fails or refuses to comply with the service obligation in
				the agreement under
				subsection (b), the sum of the amounts of
				any TEACH Grants received by such recipient shall, upon a determination of such
				a failure or refusal in such service obligation, be treated as a Federal Direct
				Unsubsidized Stafford Loan under part D of title IV, and shall be subject to
				repayment, together with interest thereon accruing from the date of the grant
				award, in accordance with terms and conditions specified by the Secretary in
				regulations under this subpart.
							420O.Program period
				and fundingBeginning on July
				1, 2008, there shall be available to the Secretary to carry out this subpart,
				from funds not otherwise appropriated, such sums as may be necessary to provide
				TEACH Grants in accordance with this subpart to each eligible
				applicant.
						.
			IIStudent Loan
			 Benefits, Terms, and Conditions
			201.Interest rate
			 reductions
				(a)FFEL Interest
			 Rates
					(1)Section 427A(l)
			 (20 U.S.C. 1077a(l)) is amended by adding at the end the following new
			 paragraph:
						
							(4)Reduced rates
				for undergraduate subsidized loansNotwithstanding subsection (h) and
				paragraph (1) of this subsection, with respect to any loan to an undergraduate
				student made, insured, or guaranteed under this part (other than a loan made
				pursuant to section 428B, 428C, or 428H) for which the first disbursement is
				made on or after July 1, 2006, and before July 1, 2012, the applicable rate of
				interest shall be as follows:
								(A)For a loan for which the first disbursement
				is made on or after July 1, 2006, and before July 1, 2008, 6.8 percent on the
				unpaid principal balance of the loan.
								(B)For a loan for which the first disbursement
				is made on or after July 1, 2008, and before July 1, 2009, 6.0 percent on the
				unpaid principal balance of the loan.
								(C)For a loan for which the first disbursement
				is made on or after July 1, 2009, and before July 1, 2010, 5.6 percent on the
				unpaid principal balance of the loan.
								(D)For a loan for which the first disbursement
				is made on or after July 1, 2010, and before July 1, 2011, 4.5 percent on the
				unpaid principal balance of the loan.
								(E)For a loan for which the first disbursement
				is made on or after July 1, 2011, and before July 1, 2012, 3.4 percent on the
				unpaid principal balance of the
				loan.
								.
					(2)Special
			 allowance cross referenceSection 438(b)(2)(I)(ii)(II) (20 U.S.C.
			 1087–1(b)(2)(I)(ii)(II)) is amended by striking section
			 427A(l)(1) and inserting section 427A(l)(1) or
			 (l)(4).
					(b)Direct Loan
			 interest ratesSection
			 455(b)(7) (20 U.S.C. 1087e(b)(7)) is amended by adding at the end the following
			 new subparagraph:
					
						(D)Reduced rates
				for undergraduate FDSLNotwithstanding the preceding paragraphs
				of this subsection and subparagraph (A) of this paragraph, for Federal Direct
				Stafford Loans made to undergraduate students for which the first disbursement
				is made on or after July 1, 2006, and before July 1, 2012, the applicable rate
				of interest shall be as follows:
							(i)For a loan for which the first disbursement
				is made on or after July 1, 2006, and before July 1, 2008, 6.8 percent on the
				unpaid principal balance of the loan.
							(ii)For a loan for which the first disbursement
				is made on or after July 1, 2008, and before July 1, 2009, 6.0 percent on the
				unpaid principal balance of the loan.
							(iii)For a loan for which the first disbursement
				is made on or after July 1, 2009, and before July 1, 2010, 5.6 percent on the
				unpaid principal balance of the loan.
							(iv)For a loan for which the first disbursement
				is made on or after July 1, 2010, and before July 1, 2011, 4.5 percent on the
				unpaid principal balance of the loan.
							(v)For a loan for which the first disbursement
				is made on or after July 1, 2011, and before July 1, 2012, 3.4 percent on the
				unpaid principal balance of the
				loan.
							.
				202.Student loan
			 deferment for certain members of the armed forces
				(a)Federal family
			 education loansSection 428(b)(1)(M)(iii) (20 U.S.C.
			 1078(b)(1)(M)(iii)) is amended—
					(1)in the matter
			 preceding subclause (I), by striking not in excess of 3
			 years;
					(2)in subclause (II),
			 by striking ; or and inserting a comma; and
					(3)by adding at the
			 end the following:
						
							and for the 180-day period following the
				demobilization date for the service described in subclause (I) or (II);
				or.
					(b)Direct
			 loansSection 455(f)(2)(C) (20 U.S.C. 1087e(f)(2)(C)) is
			 amended—
					(1)in
			 the matter preceding clause (i), by striking not in excess of 3
			 years;
					(2)in clause (ii), by
			 striking ; or and inserting a comma; and
					(3)by adding at the
			 end the following:
						
							and for the 180-day period
				following the demobilization date for the service described in clause (i) or
				(ii);
				or.
					(c)Perkins
			 loansSection 464(c)(2)(A)(iii) (20 U.S.C. 1087dd(c)(2)(A)(iii))
			 is amended—
					(1)in the matter
			 preceding subclause (I), by striking not in excess of 3
			 years;
					(2)in
			 subclause (II), by striking the semicolon and inserting a comma; and
					(3)by adding at the
			 end the following:
						
							and for the 180-day period following the demobilization date
				for the service described in subclause (I) or
				(II);.
					(d)ApplicabilitySection
			 8007(f) of the Higher Education Reconciliation Act of 2005 (20 U.S.C. 1078
			 note) is amended by striking loans for which and all that
			 follows through the period at the end and inserting all loans under
			 title IV of the Higher Education Act of 1965..
				203.Income-based repayment
				(a)AmendmentPart G of title IV (20 U.S.C. 1088 et seq.)
			 is amended by adding at the end the following:
					
						493C.Income-based repayment
							(a)DefinitionsIn this section:
								(1)Excepted PLUS loanThe term excepted PLUS loan
				means a loan under section 428B, or a Federal Direct PLUS Loan, that is made,
				insured, or guaranteed on behalf of a dependent student.
								(2)Excepted
				consolidation loanThe term excepted consolidation
				loan means a consolidation loan under section 428C, or a Federal Direct
				Consolidation Loan, if the proceeds of such loan were used to the discharge the
				liability on an excepted PLUS loan.
								(3)Partial financial hardshipThe term partial financial
				hardship, when used with respect to a borrower, means that for such
				borrower—
									(A)the annual amount
				due on the total amount of loans made, insured, or guaranteed under part B or D
				(other than an excepted PLUS loan or excepted consolidation loan) to a borrower
				as calculated under the standard repayment plan under section 428(b)(9)(A)(i)
				or 455(d)(1)(A), based on a 10-year repayment period; exceeds
									(B)15 percent of the
				result obtained by calculating, on at least an annual basis, the amount by
				which—
										(i)the borrower's, and the borrower’s spouse’s
				(if applicable), adjusted gross income; exceeds
										(ii)150 percent of the poverty line applicable
				to the borrower's family size as determined under section 673(2) of the
				Community Services Block Grant Act (42 U.S.C. 9902(2)).
										(b)Income-based repayment program
				authorizedNotwithstanding
				any other provision of this Act, the Secretary shall carry out a program under
				which—
								(1)a borrower of any loan made, insured, or
				guaranteed under part B or D (other than an excepted PLUS loan or excepted
				consolidation loan) who has a partial financial hardship (whether or not the
				borrower’s loan has been submitted to a guaranty agency for default aversion or
				is already in default) may elect, during any period the borrower has the
				partial financial hardship, to have the borrower's aggregate monthly payment
				for all such loans not exceed the result described in
				subsection (a)(3)(B) divided by
				12;
								(2)the holder of such a loan shall apply the
				borrower's monthly payment under this subsection first toward interest due on
				the loan, next toward any fees due on the loan, and then toward the principal
				of the loan;
								(3)any interest due and not paid under
				paragraph (2)—
									(A)shall, on
				subsidized loans, be paid by the Secretary for a period of not more than 3
				years after the date of the borrower’s election under
				paragraph (1), except that such period
				shall not include any period during which the borrower is in deferment due to
				an economic hardship described in section 435(o); and
									(B)be capitalized—
										(i)in
				the case of a subsidized loan, subject to
				subparagraph (A), at the time the
				borrower—
											(I)ends the election
				to make income-based repayment under this subsection; or
											(II)begins making
				payments of not less than the amount specified in
				paragraph (6)(A); or
											(ii)in the case of an
				unsubsidized loan, at the time the borrower—
											(I)ends the election
				to make income-based repayment under this subsection; or
											(II)begins making
				payments of not less than the amount specified in
				paragraph (6)(A);
											(4)any principal due and not paid under
				paragraph (2) shall be deferred;
								(5)the amount of time the borrower makes
				monthly payments under paragraph (1) may exceed 10 years;
								(6)if the borrower no longer has a partial
				financial hardship or no longer wishes to continue the election under this
				subsection, then—
									(A)the maximum monthly payment required to be
				paid for all loans made to the borrower under part B or D (other than an
				excepted PLUS loan or excepted consolidation loan) shall not exceed the monthly
				amount calculated under section 428(b)(9)(A)(i) or 455(d)(1)(A), based on a
				10-year repayment period, when the borrower first made the election described
				in this subsection; and
									(B)the amount of time the borrower is
				permitted to repay such loans may exceed 10 years;
									(7)the Secretary shall repay or cancel any
				outstanding balance of principal and interest due on all loans made under part
				B or D (other than a loan under section 428B or a Federal Direct PLUS Loan) to
				a borrower who—
									(A)at any time, elected to participate in
				income-based repayment under paragraph (1); and
									(B)for a period of time prescribed by the
				Secretary, not to exceed 25 years, meets 1 or more of the following
				requirements—
										(i)has made reduced monthly payments under
				paragraph (1) or paragraph (6);
										(ii)has made monthly payments of not less than
				the monthly amount calculated under section 428(b)(9)(A)(i) or 455(d)(1)(A),
				based on a 10-year repayment period, when the borrower first made the election
				described in this subsection;
										(iii)has made payments of not less than the
				payments required under a standard repayment plan under section 428(b)(9)(A)(i)
				or 455(d)(1)(A) with a repayment period of 10 years;
										(iv)has made payments under an
				income-contingent repayment plan under section 455(d)(1)(D); or
										(v)has been in deferment due to an economic
				hardship described in section 435(o);
										(8)a borrower who is repaying a loan made
				under part B or D pursuant to income-based repayment may elect, at any time, to
				terminate repayment pursuant to income-based repayment and repay such loan
				under the standard repayment plan; and
								(9)the special allowance payment to a lender
				calculated under section 438(b)(2)(I), when calculated for a loan in repayment
				under this section, shall be calculated on the principal balance of the loan
				and on any accrued interest unpaid by the borrower in accordance with this
				section.
								(c)Eligibility
				DeterminationsThe Secretary shall establish procedures for
				annually determining the borrower’s eligibility for income-based repayment,
				including verification of a borrower’s annual income and the annual amount due
				on the total amount of loans made, insured, or guaranteed under part B or D
				(other than an excepted PLUS loan or excepted consolidation loan), and such
				other procedures as are necessary to effectively implement income-based
				repayment under this section. The Secretary shall consider, but is not limited
				to, the procedures established in accordance with section 455(e)(1) or in
				connection with income sensitive repayment schedules under section
				428(b)(9)(A)(iii) or
				428C(b)(1)(E).
							.
				(b)Conforming amendments
					(1)Section 428C (20 U.S.C. 1078–3) is
			 amended—
						(A)in subsection
			 (a)(3)(B)(i), by amending subclause (V) to read as follows:
							
								(V)an individual may
				obtain a subsequent consolidation loan under section 455(g) only—
									(aa)for
				the purposes of obtaining an income contingent repayment plan, and only if the
				loan has been submitted to the guaranty agency for default aversion; or
									(bb)for
				the purposes of using the public service loan forgiveness program under section
				455(m).
									;
						(B)in the first
			 sentence of subsection (b)(5), by inserting or chooses to obtain a
			 consolidation loan for the purposes of using the public service loan
			 forgiveness program offered under section 455(m), after from
			 such a lender,; and
						(C)in the second
			 sentence of such subsection, by inserting before the period the following:
			 , except that if a borrower intends to be eligible to use the public
			 service loan forgiveness program under section 455(m), such loan shall be
			 repaid using one of the repayment options described in section
			 455(m)(1)(A).
						(2)Section 428C (20
			 U.S.C. 1078–3) (as amended by paragraph (1) of this subsection) is
			 amended—
						(A)in subsection
			 (a)(3)(B)(i)(V)(aa)—
							(i)by
			 striking an income contingent repayment plan, and inserting
			 income contingent repayment or income-based repayment,;
			 and
							(ii)by
			 inserting or if the loan is already in default before the
			 semicolon;
							(B)in the first
			 sentence of subsection (b)(5), by inserting or income-based repayment
			 terms after income-sensitive repayment terms; and
						(C)in the second
			 sentence of such subsection, by inserting , pursuant to income-based
			 repayment under section 493C, after part D of this
			 title.
						(3)Section
			 455(d)(1)(D) (20 U.S.C. 1087e(d)(1)(D)) is amended by inserting made on
			 behalf of a dependent student after PLUS loan.
					(c)Effective
			 Date
					(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by
			 this section shall be effective on July 1, 2009.
					(2)ExceptionThe
			 amendments made by subsection (b)(1) shall be effective on July 1, 2008.
					204.Deferral of loan
			 repayment following active dutyPart G of title IV is further amended by
			 adding after section 493C (as added by section 203 of this Act) the following
			 new section:
				
					493D.Deferral of
				loan repayment following active duty
						(a)Deferral of loan
				repayment following active dutyIn addition to any deferral of repayment of
				a loan made under this title pursuant to section 428(b)(1)(M)(iii),
				455(f)(2)(C), or 464(c)(2)(A)(iii), a borrower of a loan under this title who
				is a member of the National Guard or other reserve component of the Armed
				Forces of the United States, or a member of such Armed Forces in a retired
				status, is called or ordered to active duty, and is enrolled, or was enrolled
				within six months prior to the activation, in a program of instruction at an
				eligible institution, shall be eligible for a deferment during the 13 months
				following the conclusion of such service, except that a deferment under this
				subsection shall expire upon the borrower’s return to enrolled student
				status.
						(b)Active
				dutyNotwithstanding section 481(d), in this section, the term
				active duty has the meaning given such term in section 101(d)(1)
				of title 10, United States Code, except that such term—
							(1)does not include
				active duty for training or attendance at a service school; but
							(2)includes, in the
				case of members of the National Guard, active State
				duty.
							.
			205.Maximum repayment periodSection 455(e) (20 U.S.C. 1087e(e)) is
			 amended by adding at the end the following:
				
					(7)Maximum repayment periodIn calculating the extended period of time
				for which an income contingent repayment plan under this subsection may be in
				effect for a borrower, the Secretary shall include all time periods during
				which a borrower of loans under part B, part D, or part E—
						(A)is not in default on any loan that is
				included in the income contingent repayment plan; and
						(B)(i)is in deferment due to an economic hardship
				described in section 435(o);
							(ii)makes monthly payments under paragraph (1)
				or (6) of section 493C(b);
							(iii)makes monthly payments of not less than the
				monthly amount calculated under section 428(b)(9)(A)(i) or subsection
				(d)(1)(A), based on a 10-year repayment period, when the borrower first made
				the election described in section 493C(b)(1);
							(iv)makes payments of not less than the
				payments required under a standard repayment plan under section 428(b)(9)(A)(i)
				or subsection (d)(1)(A) with a repayment period of 10 years; or
							(v)makes payments under an income
				contingent repayment plan under subsection
				(d)(1)(D).
							.
			IIIFederal Family
			 Education Loan Program
			301.Guaranty agency
			 collection retentionClause
			 (ii) of section 428(c)(6)(A) (20 U.S.C. 1078(c)(6)(A)(ii)) is amended to read
			 as follows:
				
					(ii)an amount equal
				to 24 percent of such payments for use in accordance with section 422B, except
				that—
						(I)beginning October
				1, 2003 and ending September 30, 2007, this clause shall be applied by
				substituting 23 percent for 24 percent;
				and
						(II)beginning October
				1, 2007, this clause shall be applied by substituting 16 percent
				for 24
				percent.
						.
			302.Elimination of
			 exceptional performer status for lenders
				(a)Elimination of
			 statusPart B of title IV (20 U.S.C. 1071 et seq.) is amended by
			 striking section 428I (20 U.S.C. 1078–9).
				(b)Conforming
			 amendmentsPart B of title IV is further amended—
					(1)in section
			 428(c)(1) (20 U.S.C. 1078(c)(1))—
						(A)by striking
			 subparagraph (D); and
						(B)by redesignating
			 subparagraphs (E) through (H) as subparagraphs (D) through (G), respectively;
			 and
						(2)in section
			 438(b)(5) (20 U.S.C. 1087–1(b)(5)), by striking the matter following
			 subparagraph (B).
					(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall be
			 effective on October 1, 2007, except that section 428I of the Higher Education
			 Act of 1965 (as in effect on the day before the date of enactment of this Act)
			 shall apply to eligible lenders that received a designation under subsection
			 (a) of such section prior to October 1, 2007, for the remainder of the year for
			 which the designation was made.
				303.Reduction of lender
			 insurance percentage
				(a)AmendmentSubparagraph
			 (G) of section 428(b)(1) (20 U.S.C. 1078(b)(1)(G)) is amended to read as
			 follows:
					
						(G)insures 95 percent
				of the unpaid principal of loans insured under the program, except that—
							(i)such program shall
				insure 100 percent of the unpaid principal of loans made with funds advanced
				pursuant to section 428(j) or 439(q); and
							(ii)notwithstanding the preceding provisions of
				this subparagraph, such program shall insure 100 percent of the unpaid
				principal amount of exempt claims as defined in subsection
				(c)(1)(G);
							.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall be effective on
			 October 1, 2012, and shall apply with respect to loans made on or after such
			 date.
				304.DefinitionsSection 435 (20 U.S.C. 1085) is
			 amended—
				(1)in subsection (o)(1)—
					(A)in subparagraph (A)(ii)—
						(i)by
			 striking 100 percent of the poverty line for a family of 2 and
			 inserting 150 percent of the poverty line applicable to the borrower's
			 family size; and
						(ii)by
			 inserting or after the semicolon;
						(B)by striking subparagraph (B); and
					(C)by redesignating subparagraph (C) as
			 subparagraph (B);
					(2)in subsection (o)(2), by striking
			 (1)(C) and inserting (1)(B); and
				(3)by adding at the
			 end the following:
					
						(p)Eligible
				Not-for-Profit Holder
							(1)DefinitionSubject to the limitations in
				paragraph (2) and the prohibition in
				paragraph (3), the term eligible
				not-for-profit holder means an eligible lender under subsection (d)
				(except for an eligible lender described in subsection (d)(1)(E)) that requests
				a special allowance payment under section 438(b)(2)(I)(vi)(II) or a payment
				under section 771 and that is—
								(A)a State, or a
				political subdivision, authority, agency, or other instrumentality thereof,
				including such entities that are eligible to issue bonds described in section
				1.103–1 of title 26, Code of Federal Regulations, or section 144(b) of the
				Internal Revenue Code of 1986;
								(B)an entity
				described in section 150(d)(2) of such Code that has not made the election
				described in section 150(d)(3) of such Code;
								(C)an entity
				described in section 501(c)(3) of such Code; or
								(D)a trustee acting as an eligible lender on
				behalf of a State, political subdivision, authority, agency, instrumentality,
				or other entity described in
				subparagraph (A),
				(B), or
				(C).
								(2)Limitations
								(A)Existing on date
				of enactment
									(i)In
				generalAn eligible lender shall not be an eligible
				not-for-profit holder under this Act unless such lender—
										(I)was a State, political subdivision,
				authority, agency, instrumentality, or other entity described in
				paragraph (1)(A),
				(B), or
				(C) that was, on the date of the
				enactment of the College Cost Reduction and
				Access Act, acting as an eligible lender under subsection (d)
				(other than an eligible lender described in subsection (d)(1)(E)); or
										(II)is a trustee acting as an eligible lender
				under this Act on behalf of such a State, political subdivision, authority,
				agency, instrumentality, or other entity described in subclause (I) of this
				clause.
										(ii)ExceptionNotwithstanding
				clause (i), a State may elect, in
				accordance with regulations of the Secretary, to waive the requirements this
				subparagraph for a new not-for-profit holder determined by the State to be
				necessary to carry out a public purpose of such State, except that a State may
				not make such election with respect the requirements of clause (i)(II).
									(B)No for-profit
				ownership or controlNo
				political subdivision, authority, agency, instrumentality, or other entity
				described in
				paragraph (1)(A),
				(B), or
				(C) shall be an eligible not-for-profit
				holder under this Act if such entity is owned or controlled, in whole or in
				part, by a for-profit entity.
								(C)Sole ownership
				of loans and incomeNo State,
				political subdivision, authority, agency, instrumentality, or other entity
				described in paragraph
				(1)(A),
				(B), or
				(C) shall be an eligible not-for-profit
				holder under this Act with respect to any loan, or income from any loan, unless
				the State, political subdivision, authority, agency, instrumentality, or other
				entity described in
				paragraph (1)(A),
				(B), or
				(C) is the sole owner of the beneficial
				interest in such loan and the income from such loan.
								(D)Trustee
				compensation limitationsA
				trustee described in
				paragraph (1)(D) shall not receive
				compensation as consideration for acting as an eligible lender on behalf of an
				entity described in described in
				paragraph (1)(A),
				(B), or
				(C) in excess of reasonable and
				customary fees.
								(E)Rule of
				constructionFor purposes of
				subparagraphs (B),
				(C), and
				(D) of this paragraph, a State,
				political subdivision, authority, agency, instrumentality, or other entity
				described in
				paragraph (1)(A),
				(B), or
				(C) shall not—
									(i)be
				deemed to be owned or controlled, in whole or in part, by a for-profit entity,
				or
									(ii)lose its status as the sole owner of a
				beneficial interest in a loan and the income from a loan by that political
				subdivision, authority, agency, instrumentality, or other entity,
									by
				granting a security interest in, or otherwise pledging as collateral, such
				loan, or the income from such loan, to secure a debt obligation in the
				operation of an arrangement described in
				paragraph (1)(D).(3)ProhibitionIn
				the case of a loan for which the special allowance payment is calculated under
				section 438(b)(2)(I)(vi)(II) and that is sold by the eligible not-for-profit
				holder holding the loan to an entity that is not an eligible not-for-profit
				holder under this Act, the special allowance payment for such loan shall,
				beginning on the date of the sale, no longer be calculated under section
				438(b)(2)(I)(vi)(II) and shall be calculated under section 438(b)(2)(I)(vi)(I)
				instead.
							(4)RegulationsNot
				later than 1 year after the date of enactment of the
				College Cost Reduction and Access
				Act, the Secretary shall promulgate regulations in accordance
				with the provisions of this
				subsection.
							.
				305.Special
			 allowances
				(a)Reduction of
			 lender special allowance paymentsSection 438(b)(2)(I) (20 U.S.C.
			 1087–1(b)(2)(I)) is amended—
					(1)in clause (i), by
			 striking clauses (ii), (iii), and (iv) and inserting the
			 following clauses;
					(2)in clause
			 (v)(III), by striking clauses (ii), (iii), and (iv) and
			 inserting clauses (ii), (iii), (iv), and (vi); and
					(3)by adding at the
			 end the following:
						
							(vi)Reduction for
				loans disbursed on or after October 1, 2007With respect to a
				loan on which the applicable interest rate is determined under section 427A(l)
				and for which the first disbursement of principal is made on or after October
				1, 2007, the special allowance payment computed pursuant to this subparagraph
				shall be computed—
								(I)for loans held by
				an eligible lender not described in subclause (II)—
									(aa)by
				substituting 1.79 percent for 2.34 percent each
				place the term appears in this subparagraph;
									(bb)by
				substituting 1.19 percent for 1.74 percent in
				clause (ii);
									(cc)by
				substituting 1.79 percent for 2.64 percent in
				clause (iii); and
									(dd)by
				substituting 2.09 percent for 2.64 percent in
				clause (iv); and
									(II)for loans held by
				an eligible not-for-profit holder—
									(aa)by
				substituting 1.94 percent for 2.34 percent each
				place the term appears in this subparagraph;
									(bb)by
				substituting 1.34 percent for 1.74 percent in
				clause (ii);
									(cc)by
				substituting 1.94 percent for 2.64 percent in
				clause (iii); and
									(dd)by
				substituting 2.24 percent for 2.64 percent in
				clause
				(iv).
									.
					(b)Increased loan
			 fees from lendersParagraph (2) of section 438(d) (20 U.S.C.
			 1087–1(d)(2)) is amended to read as follows:
					
						(2)Amount of loan
				feesThe amount of the loan fee which shall be deducted under
				paragraph (1), but which may not be collected from the borrower, shall be equal
				to—
							(A)except as provided in
				subparagraph (B), 0.50 percent of the
				principal amount of the loan with respect to any loan under this part for which
				the first disbursement was made on or after October 1, 1993; and
							(B)1.0 percent of the principal amount of the
				loan with respect to any loan under this part for which the first disbursement
				was made on or after October 1,
				2007.
							.
				306.Account maintenance
			 feesSection 458(b) (20 U.S.C.
			 1087h(b)) is amended by striking 0.10 percent and inserting
			 0.06 percent.
			IVLoan
			 forgiveness
			401.Loan
			 forgiveness for public service employeesSection 455 (20 U.S.C. 1087e) is further
			 amended by adding at the end the following:
				
					(m)Repayment plan
				for public service employees
						(1)In
				generalThe Secretary shall cancel the balance of interest and
				principal due, in accordance with paragraph (2), on any eligible Federal Direct
				Loan not in default for a borrower who—
							(A)has made 120
				monthly payments on the eligible Federal Direct Loan after October 1, 2007,
				pursuant to any one or a combination of the following—
								(i)payments under an
				income-based repayment plan under section 493C;
								(ii)payments under a
				standard repayment plan under subsection (d)(1)(A), based on a 10-year
				repayment period;
								(iii)monthly payments
				under a repayment plan under subsection (d)(1) or (g) of not less than the
				monthly amount calculated under subsection (d)(1)(A), based on a 10-year
				repayment period; or
								(iv)payments under an
				income contingent repayment plan under subsection (d)(1)(D); and
								(B)(i)is employed in a public
				service job at the time of such forgiveness; and
								(ii)has been employed in a public
				service job during the period in which the borrower makes each of the 120
				payments described in subparagraph (A).
								(2)Loan
				cancellation amountAfter the conclusion of the employment period
				described in paragraph (1), the Secretary shall cancel the obligation to repay
				the balance of principal and interest due as of the time of such cancellation,
				on the eligible Federal Direct Loans made to the borrower under this
				part.
						(3)DefinitionsIn
				this subsection:
							(A)Eligible federal
				direct loanThe term
				eligible Federal Direct Loan means a Federal Direct Stafford Loan,
				Federal Direct PLUS Loan, or Federal Direct Unsubsidized Stafford Loan, or a
				Federal Direct Consolidation Loan.
							(B)Public service
				jobThe term public service job means—
								(i)a full-time job in emergency management,
				government, military service, public safety, law enforcement, public health,
				public education (including early childhood education), social work in a public
				child or family service agency, public interest law services (including
				prosecution or public defense or legal advocacy in low-income communities at a
				nonprofit organization), public child care, public service for individuals with
				disabilities, public service for the elderly, public library sciences,
				school-based library sciences and other school-based services, or at an
				organization that is described in section 501(c)(3) of the Internal Revenue
				Code of 1986 and exempt from taxation under section 501(a) of such Code;
				or
								(ii)teaching as a
				full-time faculty member at a Tribal College or University as defined in
				section 316(b) and other faculty teaching in high-needs areas, as determined by
				the
				Secretary.
								.
			VFederal Perkins
			 Loans
			501.Distribution of
			 late collectionsSection
			 466(b) (20 U.S.C. 1087ff(b)) is amended by striking March 31,
			 2012 and inserting October 1, 2012.
			VINeed
			 Analysis
			601.Support for
			 working students
				(a)Dependent
			 studentsSubparagraph (D) of section 475(g)(2) (20 U.S.C.
			 1087oo(g)(2)(D)) is amended to read as follows:
					
						(D)an income
				protection allowance of the following amount (or a successor amount prescribed
				by the Secretary under section 478)—
							(i)for
				academic year 2009–2010, $3,750;
							(ii)for academic year
				2010–2011, $4,500;
							(iii)for academic
				year 2011–2012, $5,250; and
							(iv)for academic year
				2012–2013,
				$6,000;
							.
				(b)Independent
			 students without dependents other than a spouseClause (iv) of
			 section 476(b)(1)(A) (20 U.S.C. 1087pp(b)(1)(A)) is amended to read as
			 follows:
					
						(iv)an income
				protection allowance of the following amount (or a successor amount prescribed
				by the Secretary under section 478)—
							(I)for single or
				separated students, or married students where both are enrolled pursuant to
				subsection (a)(2)—
								(aa)for
				academic year 2009–2010, $7,000;
								(bb)for
				academic year 2010–2011, $7,780;
								(cc)for
				academic year 2011–2012, $8,550; and
								(dd)for
				academic year 2012–2013, $9,330; and
								(II)for married
				students where 1 is enrolled pursuant to subsection (a)(2)—
								(aa)for
				academic year 2009–2010, $11,220;
								(bb)for
				academic year 2010–2011, $12,460;
								(cc)for
				academic year 2011–2012, $13,710; and
								(dd)for
				academic year 2012–2013,
				$14,960;
								.
				(c)Independent
			 students with dependents other than a spouseParagraph (4) of
			 section 477(b) (20 U.S.C. 1087qq(b)) is amended to read as follows:
					
						(4)Income
				protection allowanceThe income protection allowance is
				determined by the tables described in subparagraphs (A) through (D) (or a
				successor table prescribed by the Secretary under section 478).
							(A)Academic year
				2009–2010For academic year 2009–2010, the income protection
				allowance is determined by the following table:
								
									Income Protection Allowance
									
										
											Family SizeNumber in College
											
											(including student)12345For each additional subtract:
											
										
										
											2$17,720$14,690
											
											322,06019,050$16,020
											
											427,25024,22021,210$18,170
											
											532,15029,12026,10023,070$20,060
											
											637,60034,57031,57028,52025,520$3,020
											
											For each
											
											additional
											
											add:4,2404,2404,2404,2404,240
											
										
									
								
							(B)Academic Year
				2010–2011For academic year 2010–2011, the income protection
				allowance is determined by the following table:
								
									Income Protection Allowance
									
										
											Family SizeNumber in College
											
											(including student)12345For each additional subtract:
											
										
										
											2$19,690$16,330
											
											324,51021,160$17,800
											
											430,28026,91023,560$20,190
											
											535,73032,35029,00025,640$22,290
											
											641,78038,41035,08031,69028,350$3,350
											
											For each
											
											additional
											
											add:4,7104,7104,7104,7104,710
											
										
									
								
							(C)Academic Year
				2011–2012For academic year 2011–2012, the income protection
				allowance is determined by the following table:
								
									Income Protection Allowance
									
										
											Family SizeNumber in College
											
											(including student)12345For each additional subtract:
											
										
										
											2$21,660$17,960
											
											326,96023,280$19,580
											
											433,30029,60025,920$22,210
											
											539,30035,59031,90028,200$24,520
											
											645,95042,25038,58034,86031,190$3,690
											
											For each
											
											additional
											
											add:5,1805,1805,1805,1805,180
											
										
									
								
							(D)Academic Year
				2012–2013For academic year 2012–2013, the income protection
				allowance is determined by the following table:
								
									Income Protection Allowance
									
										
											Family SizeNumber in College
											
											(including student)12345For each additional subtract:
											
										
										
											2$23,630$19,590
											
											329,42025,400$21,360
											
											436,33032,30028,280$24,230
											
											542,87038,82034,80030,770$26,750
											
											650,13046,10042,09038,03034,020$4,020
											
											For each
											
											additional
											
											add:5,6605,6605,6605,6605,660
											
										
									
							.
				(d)Updated tables
			 and amountsSection 478(b) (20 U.S.C. 1087rr(b)) is
			 amended—
					(1)by striking
			 paragraph (1) and inserting the following:
						
							(1)Revised
				tables
								(A)In
				generalFor each academic year after academic year 2008–2009, the
				Secretary shall publish in the Federal Register a revised table of income
				protection allowances for the purpose of sections 475(c)(4) and 477(b)(4),
				subject to subparagraphs (B) and (C).
								(B)Table for
				independent students
									(i)Academic years
				2009–2010 through 2012–2013For each of the academic years
				2009–2010 through 2012–2013, the Secretary shall not develop a revised table of
				income protection allowances under section 477(b)(4) and the table specified
				for such academic year under subparagraphs (A) through (D) of such section
				shall apply.
									(ii)Other academic
				yearsFor each academic year after academic year 2012–2013, the
				Secretary shall develop the revised table of income protection allowances by
				increasing each of the dollar amounts contained in the table of income
				protection allowances under section 477(b)(4)(D) by a percentage equal to the
				estimated percentage increase in the Consumer Price Index (as determined by the
				Secretary) between December 2011 and the December next preceding the beginning
				of such academic year, and rounding the result to the nearest $10.
									(C)Table for
				parentsFor each academic year after academic year 2008–2009, the
				Secretary shall develop the revised table of income protection allowances under
				section 475(c)(4) by increasing each of the dollar amounts contained in the
				table by a percentage equal to the estimated percentage increase in the
				Consumer Price Index (as determined by the Secretary) between December 1992 and
				the December next preceding the beginning of such academic year, and rounding
				the result to the nearest $10.
								;
				and
					(2)in
			 paragraph (2), by striking shall be developed and all that
			 follows through the period at the end and inserting shall be developed
			 for each academic year after academic year 2012–2013, by increasing each of the
			 dollar amounts contained in such section for academic year 2012–2013 by a
			 percentage equal to the estimated percentage increase in the Consumer Price
			 Index (as determined by the Secretary) between December 2011 and the December
			 next preceding the beginning of such academic year, and rounding the result to
			 the nearest $10..
					(e)Effective
			 dateThe amendments made by this section shall be effective on
			 July 1, 2009.
				602.Simplified needs test and automatic zero
			 improvements
				(a)Simplified Needs TestSection 479 (20 U.S.C. 1087ss) is
			 amended—
					(1)in subsection (b)—
						(A)in paragraph (1)(A)(i)—
							(i)in subclause (II), by striking
			 or after the semicolon;
							(ii)by redesignating subclause (III) as
			 subclause (IV);
							(iii)by inserting after subclause (II) the
			 following:
								
									(III)1 of whom is a dislocated worker;
				or
									; and
							(iv)in subclause (IV) (as redesignated by
			 clause (ii)), by striking 12-month and inserting
			 24-month; and
							(B)in paragraph (1)(B)(i)—
							(i)in subclause (II), by striking
			 or after the semicolon;
							(ii)by redesignating subclause (III) as
			 subclause (IV);
							(iii)by inserting after subclause (II) the
			 following:
								
									(III)1 of whom is a dislocated worker;
				or
									; and
							(iv)in subclause (IV) (as redesignated by
			 clause (ii)), by striking 12-month and inserting
			 24-month;
							(2)in subsection (c)—
						(A)in paragraph (1)—
							(i)in subparagraph (A)—
								(I)in clause (ii), by striking
			 or after the semicolon;
								(II)by redesignating clause (iii) as clause
			 (iv);
								(III)by inserting after clause (ii) the
			 following:
									
										(iii)1 of whom is a dislocated worker;
				or
										; and
								(IV)in clause (iv) (as redesignated by
			 subclause (II)), by striking 12-month and inserting
			 24-month; and
								(ii)in subparagraph (B), by striking
			 $20,000 and inserting $30,000; and
							(B)in paragraph (2)—
							(i)in subparagraph (A)—
								(I)in clause (ii), by striking
			 or after the semicolon;
								(II)by redesignating clause (iii) as clause
			 (iv);
								(III)by inserting after clause (ii) the
			 following:
									
										(iii)1 of whom is a dislocated worker;
				or
										; and
								(IV)in clause (iv) (as redesignated by
			 subclause (II)), by striking 12-month and inserting
			 24-month; and
								(ii)in subparagraph (B), by striking
			 $20,000 and inserting $30,000; and
							(C)in the flush matter following paragraph
			 (2)(B), by adding at the end the following: The Secretary shall annually
			 adjust the income level necessary to qualify an applicant for the zero expected
			 family contribution. The income level shall be adjusted according to increases
			 in the Consumer Price Index, as defined in section 478(f).; and
						(3)in subsection (d)—
						(A)by redesignating paragraphs (1) through (6)
			 as subparagraphs (A) through (F), respectively and moving the margins of such
			 subparagraphs 2 ems to the right; and
						(B)by striking (d)
			 Definition and all that follows through
			 the term and inserting the following:
							
								(d)DefinitionsIn this section:
									(1)Dislocated workerThe term dislocated worker has
				the meaning given the term in section 101 of the Workforce Investment Act of
				1998 (29 U.S.C. 2801).
									(2)Means-tested Federal Benefit
				ProgramThe
				term
									.
						(b)Effective
			 DateThe amendments made by this section shall be effective on
			 July 1, 2009.
				603.Discretion of
			 student financial aid administrators
				(a)AmendmentsThe third sentence of section 479A(a) (20
			 U.S.C. 1087tt(a)) is amended—
					(1)by
			 inserting or an independent student after family
			 member;
					(2)by inserting
			 a family member who is a dislocated worker (as defined in section 101 of
			 the Workforce Investment Act of 1998), before the number of
			 parents; and
					(3)by
			 inserting a change in housing status that results in an individual being
			 homeless (as defined in section 103 of the McKinney-Vento Homeless Assistance
			 Act), after under section 487,.
					(b)Effective
			 dateThe amendments made by this section shall take effect on
			 July 1, 2009.
				604.Definitions
				(a)In
			 generalSection 480 (20 U.S.C. 1087vv) is amended—
					(1)in subsection
			 (a)(2)—
						(A)by striking
			 and no portion and inserting no portion;
			 and
						(B)by inserting
			 and no distribution from any qualified education benefit described in
			 subsection (f)(3) that is not subject to Federal income tax, after
			 1986,;
						(2)by striking
			 subsection (b) and inserting the following:
						
							(b)Untaxed income
				and benefits
								(1)The term
				untaxed income and benefits means—
									(A)child support
				received;
									(B)workman's
				compensation;
									(C)veteran's benefits
				such as death pension, dependency, and indemnity compensation, but excluding
				veterans’ education benefits as defined in subsection (c);
									(D)interest on
				tax-free bonds;
									(E)housing, food, and
				other allowances (excluding rent subsidies for low-income housing) for
				military, clergy, and others (including cash payments and cash value of
				benefits);
									(F)cash support or
				any money paid on the students behalf, except, for dependent students,
				funds provided by the students parents;
									(G)untaxed portion of
				pensions;
									(H)payments to
				individual retirement accounts and Keogh accounts excluded from income for
				Federal income tax purposes; and
									(I)any other untaxed
				income and benefits, such as Black Lung Benefits, Refugee Assistance, or
				railroad retirement benefits, or benefits received through participation in
				employment and training activities under title I of the Workforce Investment
				Act of 1998 (29 U.S.C. 2801 et seq.).
									(2)The term
				untaxed income and benefits shall not include the amount of
				additional child tax credit claimed for Federal income tax
				purposes.
								;
					(3)in subsection
			 (d)—
						(A)by redesignating
			 paragraphs (1), (2), (3) through (6), and (7) as subparagraphs (A), (B), (D)
			 through (G), and (I), respectively, and indenting appropriately;
						(B)by striking
			 The term and inserting the following:
							
								(1)DefinitionThe
				term
								;
						(C)by striking
			 subparagraph (B) (as redesignated by subparagraph (A)) and inserting the
			 following:
							
								(B)is an orphan, in
				foster care, or a ward of the court, at any time when the individual is 13
				years of age or older;
								(C)is an emancipated
				minor or is in legal guardianship as determined by a court of competent
				jurisdiction in the individual’s State of legal
				residence;
								;
						(D)in subparagraph (G)
			 (as redesignated by subparagraph (A)), by striking or after the
			 semicolon;
						(E)by inserting after
			 subparagraph (G) (as redesignated by subparagraph (A)) the following:
							
								(H)has been verified
				during the school year in which the application is submitted as either an
				unaccompanied youth who is a homeless child or youth (as such terms are defined
				in section 725 of the McKinney-Vento Homeless Assistance Act), or as
				unaccompanied, at risk of homelessness, and self-supporting, by—
									(i)a
				local educational agency homeless liaison, designated pursuant to section
				722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act;
									(ii)the director of a
				program funded under the Runaway and Homeless Youth Act or a designee of the
				director;
									(iii)the director of
				a program funded under subtitle B of title IV of the McKinney-Vento Homeless
				Assistance Act (relating to emergency shelter grants) or a designee of the
				director; or
									(iv)a
				financial aid administrator; or
									;
				and
						(F)by adding at the
			 end the following:
							
								(2)Simplifying the
				dependency override processA financial aid administrator may
				make a determination of independence under paragraph (1)(I) based upon a
				documented determination of independence that was previously made by another
				financial aid administrator under such paragraph in the same award
				year.
								;
						(4)in
			 subsection (e)—
						(A)in paragraph (3),
			 by striking and after the semicolon;
						(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the end
			 the following:
							
								(5)special combat
				pay.
								;
						(5)in subsection (f),
			 by striking paragraph (3) and inserting the following:
						
							(3)A qualified
				education benefit shall be considered an asset of—
								(A)the student if the
				student is an independent student; or
								(B)the parent if the
				student is a dependent student, regardless of whether the owner of the account
				is the student or the
				parent.
								;
					(6)in subsection
			 (j)—
						(A)in paragraph (2),
			 by inserting , or a distribution that is not includable in gross income
			 under section 529 of such Code, under another prepaid tuition plan offered by a
			 State, or under a Coverdell education savings account under section 530 of such
			 Code, after 1986; and
						(B)by adding at the
			 end the following:
							
								(4)Notwithstanding
				paragraph (1), special combat pay shall not be treated as estimated financial
				assistance for purposes of section
				471(3).
								;
				and
						(7)by
			 adding at the end the following:
						
							(n)Special combat
				payThe term special combat pay means pay received
				by a member of the Armed Forces because of exposure to a hazardous
				situation.
							.
				
					(b)Effective
			 DateThe amendments made by this section shall be effective on
			 July 1, 2009.
				VIICOMPETITIVE LOAN
			 AUCTION PILOT PROGRAM
			701.Competitive
			 loan auction pilot programTitle IV (20 U.S.C. 1070 et seq.) is further
			 amended by adding at the end the following:
				
					ICompetitive Loan
				Auction Pilot Program
						499.Competitive loan
				auction pilot program
							(a)DefinitionsIn
				this section:
								(1)Eligible federal
				plus loanThe term eligible Federal PLUS Loan means
				a loan described in section 428B made to a parent of a dependent student who is
				a new borrower on or after July 1, 2009.
								(2)Eligible
				lenderThe term eligible lender has the meaning
				given the term in section 435.
								(b)Pilot
				programThe Secretary shall carry out a pilot program under which
				the Secretary establishes a mechanism for an auction of eligible Federal PLUS
				Loans in accordance with this subsection. The pilot program shall meet the
				following requirements:
								(1)Planning and
				implementationDuring the
				period beginning on the date of enactment of this section and ending on June
				30, 2009, the Secretary shall plan and implement the pilot program under this
				subsection. During the planning and implementation, the Secretary shall consult
				with other Federal agencies with knowledge of, and experience with, auction
				programs, including the Federal Communication Commission and the Department of
				the Treasury.
								(2)Origination and
				disbursement; applicability of section 428bBeginning on July 1,
				2009, the Secretary shall arrange for the origination and disbursement of all
				eligible Federal PLUS Loans in accordance with the provisions of this
				subsection and the provisions of section 428B that are not inconsistent with
				this subsection.
								(3)Loan origination
				mechanismThe Secretary shall establish a loan origination
				auction mechanism that meets the following requirements:
									(A)Auction for each
				StateThe Secretary administers an auction under this paragraph
				for each State, under which eligible lenders compete to originate eligible
				Federal PLUS Loans under this paragraph at all institutions of higher education
				within such State.
									(B)Prequalification
				processThe Secretary establishes a prequalification process for
				eligible lenders desiring to participate in an auction under this paragraph
				that contains, at a minimum—
										(i)a
				set of borrower benefits and servicing requirements each eligible lender shall
				meet in order to participate in such an auction; and
										(ii)an assessment of
				each such eligible lender’s capacity, including capital capacity, to
				participate effectively.
										(C)Timing and
				originationEach State auction takes place every 2 years, and the
				eligible lenders with the winning bids for the State are the only eligible
				lenders permitted to originate eligible Federal PLUS Loans made under this
				paragraph for the cohort of students at the institutions of higher education
				within the State until the students graduate from or leave the institutions of
				higher education.
									(D)BidsEach
				eligible lender’s bid consists of the amount of the special allowance payment
				(after the application of section 438(b)(2)(I)(v)) the eligible lender proposes
				to accept from the Secretary with respect to the eligible Federal PLUS Loans
				made under this paragraph in lieu of the amount determined under section
				438(b)(2)(I).
									(E)Maximum
				bidThe maximum bid allowable under this paragraph shall not
				exceed the amount of the special allowance payable on eligible Federal PLUS
				Loans made under this paragraph computed under section 438(b)(2)(I) (other than
				clauses (ii), (iii), (iv), and (vi) of such section), except that for purposes
				of the computation under this subparagraph, section 438(b)(2)(I)(i)(III) shall
				be applied by substituting 1.79 percent for 2.34
				percent.
									(F)Winning
				bidsThe winning bids for each State auction shall be the 2 bids
				containing the lowest and the second lowest proposed special allowance
				payments, subject to subparagraph (E).
									(G)Agreement with
				secretaryEach eligible lender having a winning bid under
				subparagraph (F) enters into an agreement with the Secretary under which the
				eligible lender—
										(i)agrees to
				originate eligible Federal PLUS Loans under this paragraph to each borrower
				who—
											(I)seeks an eligible
				Federal PLUS Loan under this paragraph to enable a dependent student to attend
				an institution of higher education within the State;
											(II)is eligible for
				an eligible Federal PLUS Loan; and
											(III)elects to borrow
				from the eligible lender; and
											(ii)agrees to accept a special allowance
				payment (after the application of section 438(b)(2)(I)(v)) from the Secretary
				with respect to the eligible Federal PLUS Loans originated under clause (i) in
				the amount proposed in the second lowest winning bid described in subparagraph
				(F) for the applicable State auction.
										(H)Sealed bids;
				confidentialityAll bids are sealed and the Secretary keeps the
				bids confidential, including following the announcement of the winning
				bids.
									(I)Eligible lender
				of last resort
										(i)In
				generalIn the event that there is no winning bid under
				subparagraph (F), the students at the institutions of higher education within
				the State that was the subject of the auction shall be served by an eligible
				lender of last resort, as determined by the Secretary.
										(ii)Determination
				of eligible lender of last resortPrior to the start of any
				auction under this paragraph, eligible lenders that desire to serve as an
				eligible lender of last resort shall submit an application to the Secretary at
				such time and in such manner as the Secretary may determine. Such application
				shall include an assurance that the eligible lender will meet the
				prequalification requirements described in subparagraph (B).
										(iii)Geographic
				locationThe Secretary shall identify an eligible lender of last
				resort for each State.
										(iv)Notification
				timingThe Secretary shall not identify any eligible lender of
				last resort until after the announcement of all the winning bids for a State
				auction for any year.
										(v)Maximum special
				allowanceThe Secretary is
				authorized to set a special allowance payment that shall be payable to a lender
				of last resort for a State under this subparagraph, which special allowance
				payment shall be kept confidential, including following the announcement of
				winning bids. The Secretary shall set such special allowance payment so that it
				incurs the lowest possible cost to the Federal Government, taking into
				consideration the lowest bid that was submitted in an auction for such State
				and the lowest bid submitted in a similar State, as determined by the
				Secretary.
										(J)Guarantee
				against lossesThe Secretary guarantees the eligible Federal PLUS
				Loans made under this paragraph against losses resulting from the default of a
				parent borrower in an amount equal to 99 percent of the unpaid principal and
				interest due on the loan.
									(K)Loan
				feesThe Secretary shall not collect a loan fee under section
				438(d) with respect to an eligible Federal Plus Loan originated under this
				paragraph.
									(L)Consolidation
										(i)In
				generalAn eligible lender who is permitted to originate eligible
				Federal PLUS Loans for a borrower under this paragraph shall have the option to
				consolidate such loans into 1 loan.
										(ii)NotificationIn
				the event a borrower with eligible Federal PLUS Loans made under this paragraph
				wishes to consolidate the loans, the borrower shall notify the eligible lender
				who originated the loans under this paragraph.
										(iii)Limitation on
				eligible lender option to consolidateThe option described in
				clause (i) shall not apply if—
											(I)the borrower
				includes in the notification in clause (ii) verification of consolidation terms
				and conditions offered by an eligible lender other than the eligible lender
				described in clause (i); and
											(II)not later than 10
				days after receiving such notification from the borrower, the eligible lender
				described in clause (i) does not agree to match such terms and conditions, or
				provide more favorable terms and conditions to such borrower than the offered
				terms and conditions described in subclause (I).
											(iv)Consolidation of
				additional loansIf a borrower has a Federal Direct PLUS Loan or
				a loan made on behalf of a dependent student under section 428B and seeks to
				consolidate such loan with an eligible Federal PLUS Loan made under this
				paragraph, then the eligible lender that originated the borrower’s loan under
				this paragraph may include in the consolidation under this subparagraph a
				Federal Direct PLUS Loan or a loan made on behalf of a dependent student under
				section 428B, but only if—
											(I)in the case of a
				Federal Direct PLUS Loan, the eligible lender agrees, not later than 10 days
				after the borrower requests such consolidation from the lender, to match the
				consolidation terms and conditions that would otherwise be available to the
				borrower if the borrower consolidated such loans in the loan program under part
				D; or
											(II)in the case of a
				loan made on behalf of a dependent student under section 428B, the eligible
				lender agrees, not later than 10 days after the borrower requests such
				consolidation from the lender, to match the consolidation terms and conditions
				offered by an eligible lender other than the eligible lender that originated
				the borrower’s loans under this paragraph.
											(v)Special allowance
				on consolidation loans that include loans made under this
				paragraphThe applicable special allowance payment for loans
				consolidated under this paragraph shall be equal to the lesser of—
											(I)the weighted
				average of the special allowance payment on such loans, except that in
				calculating such weighted average the Secretary shall exclude any Federal
				Direct PLUS Loan included in the consolidation; or
											(II)the result
				of—
												(aa)the
				average of the bond equivalent rates of the quotes of the 3-month commercial
				paper (financial) rates in effect for each of the days in such quarter as
				reported by the Federal Reserve in Publication H–15 (or its successor) for such
				3-month period; plus
												(bb)1.59
				percent.
												(vi)Interest
				payment rebate feeAny loan under section 428C consolidated under
				this paragraph shall not be subject to the interest payment rebate fee under
				section
				428C(f).
										.
			VIIIPartnership
			 Grants
			801.College access
			 challenge grant programTitle
			 VII (20 U.S.C. 1133 et seq.) is amended by adding at the end the following new
			 part:
				
					ECollege access
				challenge grant program
						771.College access
				challenge grant program
							(a)Authorization
				and appropriationThere are
				authorized to be appropriated, and there are appropriated, to carry out this
				section $66,000,000 for each of the fiscal years 2008 and 2009. The authority
				to award grants under this section shall expire at the end of fiscal year
				2009.
							(b)Program
				authorized
								(1)Grants
				authorizedFrom amounts
				appropriated under
				subsection (a), the Secretary shall award
				grants, from allotments under
				subsection (c), to States (and to
				philanthropic organization, as appropriate under
				paragraph (3)) having applications
				approved under
				subsection (d), to enable the State (or
				philanthropic organization) to pay the Federal share of the costs of carrying
				out the activities and services described in
				subsection (f).
								(2)Federal share;
				non-Federal share
									(A)Federal
				shareThe amount of the Federal share under this section for a
				fiscal year shall be equal to 2/3 of the costs of the
				activities and services described in
				subsection (f) that are carried out under
				the grant.
									(B)Non-Federal
				shareThe amount of the non-Federal share under this section
				shall be equal to 1/3 of the costs of the activities and
				services described in
				subsection (f). The non-Federal share may
				be in cash or in-kind, and may be provided from State resources, contributions
				from private organizations, or both.
									(3)Reduction for
				failure to pay non-Federal shareIf a State fails to provide the
				full non-Federal share required under this subsection, the Secretary shall
				reduce the amount of the grant payment under this section proportionately, and
				may award the proportionate reduction amount of the grant directly to a
				philanthropic organization, as defined in
				subsection (i), to carry out this
				section.
								(4)Temporary
				ineligibility for subsequent payments
									(A)In
				generalThe Secretary shall determine a grantee to be temporarily
				ineligible to receive a grant payment under this section for a fiscal year
				if—
										(i)the grantee fails
				to submit an annual report pursuant to
				subsection (h) for the preceding fiscal
				year; or
										(ii)the Secretary
				determines, based on information in such annual report, that the grantee is not
				effectively meeting the conditions described under
				subsection (g) and the goals of the
				application under
				subsection (d).
										(B)ReinstatementIf
				the Secretary determines that a grantee is ineligible under
				subparagraph (A), the Secretary may
				enter into an agreement with the grantee setting forth the terms and conditions
				under which the grantee may regain eligibility to receive payments under this
				section.
									(c)Determination of
				allotment
								(1)Amount of
				allotmentSubject to
				paragraph (2), in making grant payments
				to grantees under this section, the allotment to each grantee for a fiscal year
				shall be equal to the sum of—
									(A)the amount that
				bears the same relation to 50 percent of the amount appropriated under
				subsection (a) for such fiscal year as the
				number of residents in the State aged 5 through 17 who are living below the
				poverty line applicable to the resident’s family size (as determined under
				section 673(2) of the Community Service Block Grant Act) bears to the total
				number of such residents in all States; and
									(B)the amount that
				bears the same relation to 50 percent of the amount appropriated under
				subsection (a) for such fiscal year as the
				number of residents in the State aged 15 through 44 who are living below the
				poverty line applicable to the individual’s family size (as determined under
				section 673(2) of the Community Service Block Grant Act) bears to the total
				number of such residents in all States.
									(2)Minimum
				amountThe allotment for each State under this section for a
				fiscal year shall not be an amount that is less than 0.5 percent of the total
				amount appropriated under
				subsection (a) for such fiscal
				year.
								(d)Submission and
				contents of application
								(1)In
				generalFor each fiscal year for which a grantee desires a grant
				payment under
				subsection (b), the State agency with
				jurisdiction over higher education, or another agency designated by the
				Governor or chief executive of the State to administer the program under this
				section, or a philanthropic organization, in accordance with
				subsection (b)(3), shall submit an
				application to the Secretary at such time, in such manner, and containing the
				information described in
				paragraph (2).
								(2)ApplicationAn
				application submitted under
				paragraph (1) shall include the
				following:
									(A)A description of
				the grantee’s capacity to administer the grant under this section and report
				annually to the Secretary on the activities and services described in
				subsection (f).
									(B)A description of
				the grantee’s plan for using the grant funds to meet the requirements of
				subsections (f) and
				(g), including plans for how the grantee
				will make special efforts to—
										(i)provide such
				benefits to students in the State that are underrepresented in postsecondary
				education; or
										(ii)in the case of a
				philanthropic organization that operates in more than one State, provide
				benefits to such students in each such State for which the philanthropic
				organization is receiving grant funds under this section.
										(C)A description of
				how the grantee will provide or coordinate the provision of the non-Federal
				share from State resources or private contributions.
									(D)A description
				of—
										(i)the structure that
				the grantee has in place to administer the activities and services described in
				subsection (f); or
										(ii)the plan to
				develop such administrative capacity.
										(e)Subgrants to
				nonprofit organizationsA
				State receiving a payment under this section may elect to make a subgrant to
				one or more nonprofit organizations in the State, including an eligible
				not-for-profit holder (as defined in section 435(p) of the Higher Education Act
				of 1965, as amended by section 303 of this Act), or a partnership of such
				organizations, to carry out activities or services described in
				subsection (f), if the nonprofit
				organization or partnership—
								(1)was in existence
				on the day before the date of the enactment of this Act; and
								(2)as of such day,
				was participating in activities and services related to increasing access to
				higher education, such as those activities and services described in
				subsection (f).
								(f)Allowable
				uses
								(1)In
				generalSubject to
				paragraph (3), a grantee may use a
				grant payment under this section only for the following activities and
				services, pursuant to the conditions under
				subsection (g):
									(A)Information for
				students and families regarding—
										(i)the benefits of a
				postsecondary education;
										(ii)postsecondary
				education opportunities;
										(iii)planning for
				postsecondary education; and
										(iv)career
				preparation.
										(B)Information on
				financing options for postsecondary education and activities that promote
				financial literacy and debt management among students and families.
									(C)Outreach
				activities for students who may be at risk of not enrolling in or completing
				postsecondary education.
									(D)Assistance in
				completion of the Free Application for Federal Student Aid or other common
				financial reporting form under section 483(a) of the Higher Education Act of
				1965.
									(E)Need-based grant
				aid for students.
									(F)Professional
				development for guidance counselors at middle schools and secondary schools,
				and financial aid administrators and college admissions counselors at
				institutions of higher education, to improve such individuals’ capacity to
				assist students and parents with—
										(i)understanding—
											(I)entrance
				requirements for admission to institutions of higher education; and
											(II)State eligibility
				requirements for Academic Competitiveness Grants or National SMART Grants under
				section 401A, and other financial assistance that is dependent upon a student’s
				coursework;
											(ii)applying to
				institutions of higher education;
										(iii)applying for
				Federal student financial assistance and other State, local, and private
				student financial assistance and scholarships;
										(iv)activities that
				increase students’ ability to successfully complete the coursework required for
				a postsecondary degree, including activities such as tutoring or mentoring;
				and
										(v)activities to
				improve secondary school students’ preparedness for postsecondary entrance
				examinations.
										(G)Student loan
				cancellation or repayment (as applicable), or interest rate reductions, for
				borrowers who are employed in a high-need geographical area or a high-need
				profession in the State, as determined by the State.
									(2)Prohibited
				usesFunds made available under this section shall not be used to
				promote any lender’s loans.
								(3)Use of funds for
				administrative purposesA grantee may use not more than 6 percent
				of the total amount of the sum of the Federal share provided under this section
				and the non-Federal share required under this section for administrative
				purposes relating to the grant under this section.
								(g)Special
				conditions
								(1)Availability to
				students and familiesA grantee receiving a grant payment under
				this section shall—
									(A)make the
				activities and services described in subparagraphs (A) through (F) of
				subsection (f)(1) that are funded under
				the payment available to all qualifying students and families in the
				State;
									(B)allow students and
				families to participate in the activities and services without regard
				to—
										(i)the postsecondary
				institution in which the student enrolls;
										(ii)the type of
				student loan the student receives;
										(iii)the servicer of
				such loan; or
										(iv)the student’s
				academic performance;
										(C)not charge any
				student or parent a fee or additional charge to participate in the activities
				or services; and
									(D)in the case of an
				activity providing grant aid, not require a student to meet any condition other
				than eligibility for Federal financial assistance under title IV of the Higher
				Education Act of 1965, except as provided for in the loan cancellation or
				repayment or interest rate reductions described in
				subsection (f)(1)(G).
									(2)PriorityA
				grantee receiving a grant payment under this section shall, in carrying out any
				activity or service described in
				subsection (f)(1) with the grant funds,
				prioritize students and families who are living below the poverty line
				applicable to the individual’s family size (as determined under section 673(2)
				of the Community Service Block Grant Act).
								(3)Disclosures
									(A)Organizational
				disclosuresIn the case of a State that has chosen to make a
				payment to an eligible not-for-profit holder in the State in accordance with
				subsection (e), the holder shall clearly
				and prominently indicate the name of the holder and the nature of the holder’s
				work in connection with any of the activities carried out, or any information
				or services provided, with such funds.
									(B)Informational
				disclosuresAny information about financing options for higher
				education provided through an activity or service funded under this section
				shall—
										(i)include information
				to students and the students’ parents of the availability of Federal, State,
				local, institutional, and other grants and loans for postsecondary education;
				and
										(ii)present
				information on financial assistance for postsecondary education that is not
				provided under title IV of the Higher Education Act of 1965 in a manner that is
				clearly distinct from information on student financial assistance under such
				title.
										(4)CoordinationA
				grantee receiving a grant payment under this section shall attempt to
				coordinate the activities carried out with the grant payment with any existing
				activities that are similar to such activities, and with any other entities
				that support the existing activities in the State.
								(h)ReportA
				grantee receiving a payment under this section shall prepare and submit an
				annual report to the Secretary on the activities and services carried out under
				this section, and on the implementation of such activities and services. The
				report shall include—
								(1)each activity or
				service that was provided to students and families over the course of the
				year;
								(2)the cost of
				providing each activity or service;
								(3)the number, and
				percentage, if feasible and applicable, of students who received each activity
				or service; and
								(4)the total
				contributions from private organizations included in the grantee’s non-Federal
				share for the fiscal year.
								(i)DefinitionsIn
				this section:
								(1)Philanthropic
				organizationThe term
				philanthropic organization means a non-profit organization—
									(A)that does not
				receive funds under title IV of the Higher Education Act of 1965 or under the
				Elementary and Secondary Education Act of 1965;
									(B)that is not a
				local educational agency or an institution of higher education;
									(C)that has a
				demonstrated record of dispersing grant aid to underserved populations to
				ensure access to, and participation in, higher education;
									(D)that is affiliated
				with an eligible consortia (as defined in
				paragraph (2)) to carry out this
				section; and
									(E)the primary
				purpose of which is to provide financial aid and support services to students
				from underrepresented populations to increase the number of such students who
				enter and remain in college.
									(2)Eligible
				consortiaThe term eligible consortia means a
				partnership of 2 or more entities that have agreed to work together to carry
				out this section that—
									(A)includes—
										(i)a
				philanthropic organization, which serves as the manager of the
				consortia;
										(ii)a
				State that demonstrates a commitment to ensuring the creation of a Statewide
				system to address the issues of early intervention and financial support for
				eligible students to enter and remain in college; and
										(iii)at the
				discretion of the philanthropic organization described in
				clause (i), additional partners,
				including other non-profit organizations, government entities (including local
				municipalities, school districts, cities, and counties), institutions of higher
				education, and other public or private programs that provide mentoring or
				outreach programs; and
										(B)conducts
				activities to assist students with entering and remaining in college, which may
				include—
										(i)providing
				need-based grants to students;
										(ii)providing early notification to low-income
				students of their potential eligibility for Federal financial aid (which may
				include assisting students and families with filling out FAFSA forms), as well
				as other financial aid and other support available from the eligible
				consortia;
										(iii)encouraging
				increased student participation in higher education through mentoring or
				outreach programs; and
										(iv)conducting
				marketing and outreach efforts that are designed to—
											(I)encourage full
				participation of students in the activities of the consortia that carry out
				this section; and
											(II)provide the
				communities impacted by the activities of the consortia with a general
				knowledge about the efforts of the consortia.
											(3)GranteeThe term grantee means—
									(A)a State awarded a
				grant under this section; or
									(B)with respect to such a State that has
				failed to meet the non-Federal share requirement of
				subsection (b), a philanthropic
				organization awarded the proportionate reduction amount of such a grant under
				subsection
				(b)(3).
									.
			802.Investment in
			 Historically Black Colleges and Universities and Minority-Serving
			 InstitutionsTitle IV (20
			 U.S.C. 1070 et seq.) is further amended by adding after part I (as added by
			 section 701 of this Act) the following new part:
				
					JStrengthening
				Historically Black Colleges and Universities and Other Minority-Serving
				Institutions
						499A.Investment in
				Historically Black Colleges and Universities and Other Minority-Serving
				Institutions
							(a)Eligible
				institutionAn institution of higher education is eligible to
				receive funds from the amounts made available under this section if such
				institution is—
								(1)a part B
				institution (as defined in section 322 (20 U.S.C. 1061));
								(2)a Hispanic-serving
				institution (as defined in section 502 (20 U.S.C. 1101a));
								(3)a Tribal College
				or University (as defined in section 316 (20 U.S.C. 1059c));
								(4)an Alaska
				Native-serving institution or a Native Hawaiian-serving institution (as defined
				in section 317(b) (20 U.S.C. 1059d(b)));
								(5)a Predominantly Black Institution (as
				defined in
				subsection (c));
								(6)an Asian American
				and Native American Pacific Islander-serving institution (as defined in
				subsection (c)); or
								(7)a Native
				American-serving nontribal institution (as defined in
				subsection (c)).
								(b)New Investment
				of Funds
								(1)In
				generalThere shall be
				available to the Secretary to carry out this section, from funds not otherwise
				appropriated, $255,000,000 for each of the fiscal years 2008 and 2009. The
				authority to award grants under this section shall expire at the end of fiscal
				year 2009.
								(2)Allocation and
				allotment
									(A)In
				generalOf the amounts made available under
				paragraph (1) for each fiscal
				year—
										(i)$100,000,000 shall
				be available for allocation under
				subparagraph (B);
										(ii)$100,000,000 shall be available for
				allocation under
				subparagraph (C); and
										(iii)$55,000,000 shall be available for
				allocation under
				subparagraph (D).
										(B)HSI STEM and
				articulation programsThe
				amount made available for allocation under this subparagraph by
				subparagraph (A)(i) for any
				fiscal year shall be available for Hispanic-serving Institutions for activities
				described in section 503, with a priority given to applications that
				propose—
										(i)to
				increase the number of Hispanic and other low income students attaining degrees
				in the fields of science, technology, engineering, or mathematics; and
										(ii)to develop model
				transfer and articulation agreements between 2-year Hispanic-serving
				institutions and 4-year institutions in such fields.
										(C)Allocation and
				allotment HBCUs and PBIsFrom the amount made available for
				allocation under this subparagraph by
				subparagraph (A)(ii) for any
				fiscal year—
										(i)85 percent shall be available to eligible
				institutions described in
				subsection (a)(1) and shall be made
				available as grants under section 323 and allotted among such institutions
				under section 324, treating such amount, plus the amount appropriated for such
				fiscal year in a regular or supplemental appropriation Act to carry out part B
				of title III, as the amount appropriated to carry out part B of title III for
				purposes of allotments under section 324, for use by such institutions with a
				priority for—
											(I)activities
				described in paragraphs (1), (2), (4), (5), and (10) of section 323(a);
				and
											(II)other activities,
				consistent with the institution’s comprehensive plan and designed to increase
				the institution’s capacity to prepare students for careers in the physical or
				natural sciences, mathematics, computer science or information technology or
				sciences, engineering, language instruction in the less-commonly taught
				languages or international affairs, or nursing or allied health professions;
				and
											(ii)15 percent shall be available to eligible
				institutions described in
				subsection (a)(5) and shall be
				available for a competitive grant program to award 25 grants of $600,000
				annually for programs in any of the following areas:
											(I)science, technology,
				engineering, or mathematics (STEM);
											(II)health
				education;
											(III)internationalization
				or globalization;
											(IV)teacher
				preparation; or
											(V)improving
				educational outcomes of African American males.
											(D)Allocation and
				allotment to other minority-serving institutionsFrom the amount made available for
				allocation under this subparagraph by
				subparagraph (A)(iii) for any
				fiscal year—
										(i)$30,000,000 for such fiscal year shall be
				available to eligible institutions described in
				subsection (a)(3) and shall be made
				available as grants under section 316, treating such $30,000,000 as part of the
				amount appropriated for such fiscal year in a regular or supplemental
				appropriation Act to carry out such section, and using such $30,000,000 for
				purposes described in subsection (c) of such section;
										(ii)$15,000,000 for such fiscal year shall be
				available to eligible institutions described in
				subsection (a)(4) and shall be made
				available as grants under section 317, treating such $15,000,000 as part of the
				amount appropriated for such fiscal year in a regular or supplemental
				appropriation Act to carry out such section and using such $15,000,000 for
				purposes described in subsection (c) of such section;
										(iii)$5,000,000 for such fiscal year shall be
				available to eligible institutions described in
				subsection (a)(6) for activities
				described in section 311(c); and
										(iv)$5,000,000 for such fiscal year shall be
				available to eligible institutions described in subsection (a)(7)—
											(I)to plan, develop,
				undertake, and carry out activities to improve and expand such institutions'
				capacity to serve Native Americans, which may include—
												(aa)the
				purchase, rental, or lease of scientific or laboratory equipment for
				educational purposes, including instructional and research purposes;
												(bb)renovation and
				improvement in classroom, library, laboratory, and other instructional
				facilities;
												(cc)support of
				faculty exchanges, faculty development, and faculty fellowships to assist
				faculty in attaining advanced degrees in the faculty's field of
				instruction;
												(dd)curriculum
				development and academic instruction;
												(ee)the
				purchase of library books, periodicals, microfilm, and other educational
				materials;
												(ff)funds and
				administrative management, and acquisition of equipment for use in
				strengthening funds management;
												(gg)the
				joint use of facilities such as laboratories and libraries; and
												(hh)academic tutoring
				and counseling programs and student support services; and
												(II)to which the Secretary, to the extent
				possible and consistent with a competitive process under which such grants are
				awarded, allocates funds under this clause to ensure maximum and equitable
				distribution among all such eligible institutions.
											(c)Definitions
								(1)Asian
				AmericanThe term Asian American has the meaning
				given the term Asian in the Office of Management and Budget's
				Standards for Maintaining, Collecting, and Presenting Federal Data on Race and
				Ethnicity as published on October 30, 1997 (62 Fed. Reg. 58789).
								(2)Asian American
				and Native American Pacific Islander-serving institutionThe term Asian American and Native
				American Pacific Islander-serving institution means an institution of
				higher education that—
									(A)is an eligible
				institution under section 312(b); and
									(B)at the time of
				application, has an enrollment of undergraduate students that is at least 10
				percent Asian American and Native American Pacific Islander students.
									(3)Enrollment of
				needy studentsThe term
				enrollment of needy students means the enrollment at an
				institution of higher education with respect to which not less than 50 percent
				of the undergraduate students enrolled in an academic program leading to a
				degree—
									(A)in the second fiscal year preceding the
				fiscal year for which the determination is made, were Federal Pell Grant
				recipients for such year;
									(B)come from families that receive benefits
				under a means-tested Federal benefit program (as defined in
				paragraph (5));
									(C)attended a public or nonprofit private
				secondary school—
										(i)that is in the
				school district of a local educational agency that was eligible for assistance
				under part A of title I of the Elementary and Secondary Education Act of 1965
				for any year during which the student attended such secondary school;
				and
										(ii)which for the
				purpose of this paragraph and for that year was determined by the Secretary
				(pursuant to regulations and after consultation with the State educational
				agency of the State in which the school is located) to be a school in which the
				enrollment of children counted under a measure of poverty described in section
				1113(a)(5) of such Act exceeds 30 percent of the total enrollment of such
				school; or
										(D)are
				first-generation college students (as that term is defined in section 402A(g)),
				and a majority of such first-generation college students are low-income
				individuals.
									(4)Low-income
				individualThe term
				low-income individual has the meaning given such term in section
				402A(g).
								(5)Means-tested
				Federal benefit programThe
				term means-tested Federal benefit program means a program of the
				Federal Government, other than a program under title IV, in which eligibility
				for the programs’ benefits or the amount of such benefits are determined on the
				basis of income or resources of the individual or family seeking the
				benefit.
								(6)Native
				AmericanThe term Native American means an
				individual who is of a tribe, people, or culture that is indigenous to the
				United States.
								(7)Native American
				Pacific IslanderThe term
				Native American Pacific Islander means any descendant of the
				aboriginal people of any island in the Pacific Ocean that is a territory or
				possession of the United States.
								(8)Native
				American-serving nontribal institutionThe term Native American-serving
				nontribal institution means an institution of higher education
				that—
									(A)at the time of
				application—
										(i)has an enrollment
				of undergraduate students that is not less than 10 percent Native American
				students; and
										(ii)is not a Tribal
				College or University (as defined in section 316); and
										(B)submits to the
				Secretary such enrollment data as may be necessary to demonstrate that the
				institution is described in
				subparagraph (A), along with such
				other information and data as the Secretary may by regulation require.
									(9)Predominantly
				Black institutionThe term Predominantly Black
				institution means an institution of higher education that—
									(A)has an enrollment
				of needy students as defined by
				paragraph (3);
									(B)has an average educational and general
				expenditure which is low, per full-time equivalent undergraduate student in
				comparison with the average educational and general expenditure per full-time
				equivalent undergraduate student of institutions of higher education that offer
				similar instruction, except that the Secretary may apply the waiver
				requirements described in section 392(b) to this subparagraph in the same
				manner as the Secretary applies the waiver requirements to section
				312(b)(1)(B);
									(C)has an enrollment
				of undergraduate students—
										(i)that is at least
				40 percent Black American students;
										(ii)that is at least
				1,000 undergraduate students;
										(iii)of which not less than 50 percent of the
				undergraduate students enrolled at the institution are low-income individuals
				or first-generation college students (as that term is defined in section
				402A(g)); and
										(iv)of which not less than 50 percent of the
				undergraduate students are enrolled in an educational program leading to a
				bachelor’s or associate’s degree that the institution is licensed to award by
				the State in which the institution is located;
										(D)is legally
				authorized to provide, and provides within the State, an educational program
				for which the institution of higher education awards a bachelor’s degree, or in
				the case of a junior or community college, an associate’s degree;
									(E)is accredited by a
				nationally recognized accrediting agency or association determined by the
				Secretary to be a reliable authority as to the quality of training offered, or
				is, according to such an agency or association, making reasonable progress
				toward accreditation; and
									(F)is not receiving
				assistance under part B of title
				III.
									.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
